Citation Nr: 0806548	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-35 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
condition.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for chest pain.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back pain.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for dysthymia.  

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1969.  He also appears to have a period of inactive 
duty in the Marine Corps Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened and denied the claim for 
service connection for PTSD but declined to reopen the other 
claims.  

In an October 2005 VA Form 9, the veteran indicates that he 
has severe ringing in his ears.  It is unclear, however, 
whether the veteran intended to file a separate claim for 
tinnitus, as this statement is made in conjunction with his 
claim for hearing loss.  As review of the claims folder 
reveals that the RO has not addressed this issue, it is 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  An unappealed February 2001 rating decision declined to 
reopen claims for service connection for PTSD, right and left 
knee conditions, and headaches, on the basis that the veteran 
had failed to submit new and material evidence; and denied 
service connection for chest pain, low back pain, dysthymia, 
and hearing loss.    

2.  Additional evidence received since February 2001 is not 
new and material as it remains devoid of evidence related to 
an unestablished fact necessary to substantiate the claims.  


CONCLUSIONS OF LAW

1.  The February 2001 rating decision that declined to reopen 
claims for service connection for PTSD, a bilateral knee 
condition, and headaches, and denied service connection for 
chest pain, low back pain, dysthymia, and hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a), 20.1103 (2000).

2.  New and material evidence has not been received since 
February 2001 to reopen the claims of entitlement to service 
connection for PTSD, right and left knee conditions, 
headaches, chest pain, low back pain, dysthymia and hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for PTSD, 
right and left knee conditions, headaches, chest pain, low 
back pain, dysthymia and hearing loss.  See May 2004 VA Form 
21-4138.  The RO reopened the claim for service connection 
for PTSD but denied it on the merits.  The RO declined to 
reopen the remaining claims and continued the denials issued 
in a previous final decision.  See September 2004 rating 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A February 2001 rating decision declined to reopen the 
veteran's claims for service connection for PTSD, right and 
left knee conditions, and headaches, on the basis that the 
veteran had failed to submit new and material evidence 
sufficient to reopen the claims.  The RO also denied service 
connection for chest pain, low back pain, dysthymia and 
hearing loss.  The veteran was informed of this decision by 
letter dated February 22, 2001.  He submitted a statement 
that was received by the RO in April 2001 stating that he was 
"appealing for another hearing."  By letter dated May 30, 
2001, the RO notified the veteran that his statement was 
unclear and therefore did not  qualify as a valid notice of 
disagreement (NOD).  The RO asked for clarification from the 
veteran.  This letter informed the veteran that a NOD needed 
to specifically identify the issue or issues he wished to 
appeal and the reasons for the disagreement, and also 
informed him that no further action would be taken until 
clarification was received.  

The veteran submitted another statement received by the RO in 
December 2002, more than one year after notification of the 
February 2001 rating decision, in which he indicated that he 
wanted to clarify his April 2001 letter.  A July 2003 letter 
from the RO informed the veteran that the February 2001 
rating decision had become final and advised him of his 
appellate rights.  The veteran did not appeal the RO's July 
2003 determination as to the finality of the February 2001 
rating decision.   An unappealed determination of the AOJ is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2007).

The veteran filed a claim to reopen in May 2004, and this 
appeal ensues from the September 2004 rating decision that 
reopened the claim for service connection for PTSD but denied 
it on the merits, and declined to reopen the claims for 
service connection for right and left knee conditions, 
headaches, chest pain, low back pain, dysthymia and hearing 
loss.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

For certain chronic disorders, such as arthritis and hearing 
loss, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2007); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).

Evidence before the RO in February 2001 included the 
veteran's service medical records.  At the time of his entry, 
the veteran denied back trouble of any kind, but the 
examining physician noted that though there were no symptoms 
at that time, the veteran had worn a back support due to a 
back injury four years prior.  Audiometric testing at the 
time of entry was as follows: right ear 10 decibels (db) at 
500 Hertz (Hz); 0 db at 1000 and 3000 Hz; -5 db at 2000 and 
4000 Hz; left ear 5 db at 500 Hz; -5 db at 1000, 2000 and 
3000 Hz; 35 db at 4000 Hz.  The veteran denied ear, nose or 
throat trouble, running ears and hearing loss.  Clinical 
evaluation of his spine and ears was normal.  See May 1968 
reports of medical examination and history.  

The veteran was seen with complaints of chest pains in 
October 1968 and January 1969 and with complaint of headaches 
in January 1969.  See sick call treatment records.  In 
October 1968, the veteran was seen for his back, at which 
time it was noted he had been in a motor vehicle accident 
(MVA), that he had been told he had a "slipped disc," and 
that he had fallen on his back.  The impression made was 
history of low back strain.  The veteran also sought 
treatment for his left leg (no crepitus, swelling or 
discoloration) in November 1968 and for his right knee 
(complaint of tenderness lateral and medial aspect of right 
knee which radiates to right thigh) in January 1969.  See 
medical record and sick call treatment record.  The service 
medical records are devoid of any reference to complaint of, 
or treatment for, psychological problems, to include PTSD and 
dysthymia, or for hearing loss.  

At the time of his discharge from service, the veteran 
reported frequent or severe headache; history of head injury; 
shortness of breath; pain or pressure in chest; history of 
broken bones; arthritis or rheumatism; and back trouble of 
any kind.  The examining physician elaborated on and 
summarized the veteran's complaints as follows: injured his 
right knee while on training in 1968 and had pain at times; 
occasionally had frontal headaches; suffered a head injury 
three years prior; was occasionally short of breath; had 
arthritis on knee; slipped a disc in 1967; and needed back 
support prior to service.  Clinical evaluation of the 
veteran's head, face, neck and scalp, lower extremities, and 
spine, however, was normal.  Audiometric testing revealed 
right ear measurements of -5 db between 500 and 4000 Hz and 
left ear measurements of -5 db for 500, 1000 and 2000 Hz, 5 
db for 3000 Hz, and 40 db for 4000 Hz.  The veteran again 
denied ear, nose or throat trouble, running ears and hearing 
loss, clinical evaluation of his ears was normal, and there 
was no notation made in reference to hearing loss.  The 
veteran also denied frequent trouble sleeping; frequent or 
terrifying nightmares; depression or excessive worry; and 
nervous trouble of any sort; a psychiatric clinical 
evaluation was normal.  See August 1969 reports of medical 
examination and history.  

Evidence pertinent to the claims before the RO in February 
2001 also included post-service medical evidence showing that 
the veteran had received VA treatment for migraine headaches, 
chest pain and knee pain.  See e.g. October 1969 clinical 
record (complaint of right knee pain allegedly injured in 
boot camp); March 1997 medical record (chest pain on 
exertion); May 1997 medical certificate (migraine headache 
times 30 years); September 1997 medical record (knee pain 
with slight swelling times three to four weeks; "fell on 
knees" in service 1968).  There was no record of treatment 
related to hearing loss or the veteran's back.  The veteran 
was diagnosed with atypical chest pain, migraine headaches, 
depression and bilateral knee pain during a VA compensation 
and pension (C&P) general medical examination; Axis I 
diagnoses of PTSD, dysthymia and generalized anxiety disorder 
were made during a VA C&P mental disorders examination.  See 
May 1998 examination reports.  

At this juncture the Board must note that prior to the 
February 2001 rating decision, service connection for a right 
knee condition had been denied in January 1970.  Service 
connection for PTSD was denied in a February 1998 rating 
decision, noting that the evidence was inadequate to 
establish that a stressful experience had occurred.  Service 
connection for a left knee condition and headaches was also 
denied in September 1998.  

In the February 2001 rating decision, the RO declined to 
reopen the veteran's claims for service connection for PTSD, 
right and left knee conditions, and headaches, on the basis 
that the veteran had failed to submit new and material 
evidence.  The RO also determined that service connection was 
not warranted for chest pain and low back pain in the absence 
of a current disability that could be related to acute 
conditions in service; depression/dysthymia was denied on the 
basis that it was not incurred in or aggravated by service; 
and hearing loss was denied on the basis that it had pre-
existed, and had not been aggravated by, service.  The RO 
cited the audiometric results at the time of entry and 
separation as evidence of pre-existing hearing loss.  

Evidence made part of the record since the RO's February 2001 
rating decision includes letters from the veteran's VA 
medical providers in support of his claim.  Dr. D. Kerins 
indicates that the veteran has a severe narrowing of a ramus 
intermedius branch of his coronary tree and that he has 
angina pectoris as a result of this.  Dr. Kerins also 
indicates that the veteran receives treatment at the 
Nashville VAMC for migraine headaches and for his back and 
knees.  See August 2001 letter.  Dr. D. McNabb reports that 
the veteran has a long-standing history of degenerative joint 
disease (DJD) in his knees, which the veteran reports began 
in service due to frequent trauma to his knees.  The veteran 
also indicated to Dr. McNabb that his knee pain has caused 
him to walk differently, which has caused back problems.  See 
August 2003 letter.  

Other records associated with the claims folder since 
February 2001 indicate that the veteran has received mental 
health treatment through VA and has been diagnosed with 
bipolar disorder and post-traumatic stress syndrome.  See 
September 2003 psychiatry progress note.  The veteran also 
underwent total arthroplasties of both knees and has received 
treatment related to his back.  See e.g., May 2004 knee x-
ray; September 2004 primary care note (chronic back pain).  
The evidence also includes the veteran's June 2006 testimony 
before a Decision Review Officer (DRO) and a lay statement 
from J.C.G. dated in March 2006.

The evidence added to the record since February 2001 is new 
in the sense that it was not previously of record.  None of 
this evidence, however, is considered material to the claims 
for service connection.  More specifically, none of the 
evidence cures the previous evidentiary defects at the time 
of the February 2001 rating decision.  There is no competent 
evidence suggesting that the veteran's knee conditions, 
headaches, chest pain, low back pain, and dysthymia had their 
onset during active service or are related to any in-service 
disease or injury.  Nor is there any evidence indicating that 
hearing loss was incurred in or aggravated in service.  
Finally, there is no credible supporting evidence that a 
claimed in-service stressor occurred.  

With respect to the veteran's statements, they are 
essentially a repetition of his previous assertions that were 
before the RO in 2001, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Similarly, while J.C.G. stated in March 2006 that 
he recalled that the veteran had problems with his knees and 
chest pain during service, this was documented in the service 
medical records that were before the RO in 2001.  This 
statement, therefore, is cumulative.

Therefore, the Board finds that the veteran has failed to 
submit new and material evidence to reopen the claims for 
entitlement to service connection for PTSD, right and left 
knee conditions, headaches, chest pain, low back pain, 
dysthymia and hearing loss, and the claims to reopen must be 
denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for PTSD has been 
reopened, any defect in the notice as required by Kent would 
be harmless.  

Prior to the issuance of the September 2004 rating decision, 
the veteran was advised of the evidence needed to 
substantiate his claims for service connection, to include 
the need to submit new and material evidence to reopen the 
claims.  He was also informed of his and VA's respective 
duties in obtaining evidence and of the need to provide any 
evidence in his possession that pertains to the claims.  In 
terms of what evidence was needed to reopen the claims, the 
veteran was specifically informed to submit evidence showing 
his PTSD, right and left knee conditions, and headaches were 
related to service, evidence showing chest pain, low back 
pain and dysthymia were incurred in or aggravated by service, 
and evidence that hearing loss was aggravated or permanently 
worsened as a result of service.  See July 2004 letter.  
Although the veteran was not told that he had to provide 
credible supporting evidence of an in-service stressor, this 
was cured by means of a June 2005 letter which requested that 
he submit specific details of his stressful events.  
Accordingly, the duty to notify has been fulfilled concerning 
these claims.  See Quartuccio, 16 Vet. App. at 187; Kent, 20 
Vet. App. at 10 (2006).  The veteran was also provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See March 2007 
supplemental statement of the case (SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims 
folder.  VA examinations in connection with the claims are 
not required in the absence of new and material evidence.  
See 38 C.F.R. § 3.159(c)(4)(iii).  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.  In fact, the veteran indicated in 
April 2007 that he had no additional evidence to submit.  See 
VA Form 21-4138.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for PTSD.  The request to reopen 
this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for a right knee condition.  The 
request to reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for a left knee condition.  The 
request to reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for headaches.  The request to 
reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for chest pain.  The request to 
reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for low back pain.  The request 
to reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for dysthymia.  The request to 
reopen this claim is denied.

New and material evidence has not been received to reopen the 
claim for service connection for hearing loss.  The request 
to reopen this claim is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


